DETAILED ACTION
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
The applicant argues that the prior art does not teach the newly added claim limitations. This argument is not persuasive because all of the newly added claim limitations are taught by the prior art. Specifically, a second coil 17 is clearly provided separately from the first coil in Sora. The second coil is clearly disconnected from the power supply as shown in figures 2b-d when the circuit is de-energized. The second coil of the claimed device is also connected to the power supply of the first coil since powering the first coil with the power supply induces a current in the second coil and charges the capacitor. The disconnection discussed in the claim language occurs in the same way as shown in the prior art. Further claim language is needed to differentiate the claimed invention from the prior art structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sora (US 8860537) in view of Sturman et al. (US 4409638).
In re claim 1, Sora, in figures 1-3, discloses an electromagnetic relay comprising: a fixed contact (6); a moving contact (5) configured to move from a closed position where the moving contact is in contact with the fixed contact to an open position where the moving contact is out of contact with the fixed contact, and vice versa; an electromagnet device including a first coil (2) and a mover (4) configured to be actuated on receiving a magnetic flux generated when a current flows through the first coil to move the moving contact from one of the closed position or the open position to the other position; and a second coil (17) provided separately from the first coil and configured to give, when a current flows through the second coil, at least a magnetic flux, of which a direction is opposite from a direction of the magnetic flux generated by the first coil, to the mover (as seen in the figures), and a demagnetization circuit configured to supply an alternating current to the second coil (the shown circuit 1A inherently supplies an alternating current to the second coil due to the presence of the capacitor), the demagnetization circuit includes a capacitor (18) that forms a resonant circuit with the second coil, the second coil being disconnected from a power supply that supplies a current to the first coil (as seen in figures 2b-d and figure 3c). Sora does not teach a resistor in series with the capacitor. Sturman however in figures 1-9 however teaches that it is known in the art to use a resistor (120 or 118) in series with a capacitor (112) in a similar device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a resistor as taught by Sturman in series with a capacitor of Sora in order to provide a more controlled and precise current decay in the circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837